Filed 6/9/17
                            CERTIFIED FOR PUBLICATION




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                             THIRD APPELLATE DISTRICT
                                       (Sacramento)
                                            ----




In re DOUGLAS SNYDER,                                                C082275

                 On Habeas Corpus.                          Super. Ct. Nos. 96F07656,
                                                                    15SVP002


        ORIGINAL PROCEEDINGS: Writ of habeas corpus granted.

        Jay Dyer for Petitioner.

       Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief
Assistant Attorney General, Michael P. Farrell, Senior Assistant Attorney General, Julie
A. Hokans and Clara M. Levers, Deputy Attorneys General, for Respondent.


        Pursuant to subdivisions (c) and (d) of section 6601 of the Welfare and Institutions
Code,1 the California Department of State Hospitals (the department) designated two
psychologists (Dr. Robert Karlsson and Dr. Marcia Asgarian) to evaluate petitioner



1     All further section references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             1
Douglas Snyder to determine whether he was a sexually violent predator (SVP) as
defined in the Sexually Violent Predator Act (SVPA) (§ 6600 et seq.).2 Dr. Karlsson
determined Snyder was an SVP; Dr. Asgarian determined he was not. Before the
department deemed Dr. Asgarian’s report final, however, the department determined that
her report did not meet minimum quality standards pursuant to the department’s quality
assurance processes and could not be revised to meet those standards with the time
available. Accordingly, the department “undesignated” her, revoked her report, and
designated a third psychologist (Dr. Douglas Korpi) to take her place as the second
evaluator. After Dr. Korpi determined Snyder was an SVP, the director of the
department requested that the Sacramento County District Attorney file a petition for
Snyder’s commitment under the SVPA, which the district attorney did.
       When Snyder’s attorney learned about Dr. Asgarian’s report during the course of
the probable cause hearing on the SVPA petition, he moved to dismiss the petition based
on the department’s failure to arrange for two independent professionals to evaluate
Snyder under subdivision (e) of section 6601 when it received Dr. Asgarian’s
determination that Snyder was not an SVP. The trial court denied the motion to dismiss,
and Snyder sought review of that ruling in this court by means of the present petition for
writ of habeas corpus, requesting that this court vacate the denial of his motion to dismiss
and release him to parole.
       In support of his petition, Snyder contends that by “undesignating” an evaluator
who determined he was not an SVP, rather than appointing two independent
professionals to make their own determinations pursuant to subdivision (e) of




2      The SVPA defines an SVP as “a person who has been convicted of a sexually
violent offense against one or more victims and who has a diagnosed mental disorder that
makes the person a danger to the health and safety of others in that it is likely that he or
she will engage in sexually violent criminal behavior.” (§ 6600, subd. (a)(1).)

                                             2
section 6601, the department failed to comply with section 6601. We agree. We
conclude the department’s quality assurance processes were not consistent with section
6601 because they were not part of the standardized assessment protocol mandated by the
statute, and, in any event, nothing in section 6601, or any other part of the SVPA, allows
an evaluator’s supervisor to undesignate an evaluator because the supervisor believes the
evaluator’s report is of insufficient quality. We further conclude, however, that the
department’s failure to comply with the statute does not warrant dismissal of the SVPA
petition and release of Snyder from custody. Rather, the proper relief here is to direct the
department to follow the commands of section 6601 and appoint two independent
professionals to evaluate Snyder.
                                GENERAL BACKGROUND
       To assist in a better understanding of the factual and procedural background of this
case and the discussion that follows, we begin with a general background in three areas:
(1) basic procedure under the SVPA; (2) the standardized assessment protocol developed
and maintained by the department under the mandate of section 6601; and (3) the
department’s quality assurance processes.
                                    Basic SVPA Procedure
       “The SVPA authorizes the involuntary civil commitment of a person who has
completed a prison term but is found to be [an SVP]. [Citations.] The SVPA’s purposes
are ‘ “to protect the public from dangerous felony offenders with mental disorders and to
provide mental health treatment for their disorders.” ’ [Citation.] The Welfare and
Institutions Code sets forth the relevant procedures. [Citation.]
       “ ‘[W]henever the Director of Corrections determines that an individual who is in
custody . . . may be [an SVP], the director shall . . . refer the person for evaluation . . . .’
[Citation.] The statutory scheme establishes a multiple-level review for inmates who
may be SVPs. An inmate who is referred by the Director of Corrections is then ‘screened
by the Department of Corrections . . . based on whether the person has committed a

                                                3
sexually violent predatory offense and on a review of the person’s social, criminal, and
institutional history. This screening shall be conducted in accordance with a structured
screening instrument developed and updated by [the department] in consultation with the
Department of Corrections. If as a result of this screening it is determined that the person
is likely to be [an SVP], the Department of Corrections shall refer the person to [the
department] for a full evaluation of whether the person [is an SVP].’ [Citation.]
       “If an inmate is referred for full evaluation, ‘[the department] shall evaluate the
person in accordance with a standardized assessment protocol, developed and updated by
[the department], to determine whether the person is [an SVP] . . . .’ (§ 6601, subd. (c).)
The scope of the evaluation is codified in some detail. ‘The standardized assessment
protocol shall require assessment of diagnosable mental disorders, as well as various
factors known to be associated with the risk of reoffense among sex offenders. Risk
factors to be considered shall include criminal and psychosexual history, type, degree,
and duration of sexual deviance, and severity of mental disorder.’ [Citation.] Moreover,
‘the person shall be evaluated by two practicing psychiatrists or psychologists, or one
practicing psychiatrist and one practicing psychologist, designated by the Director of [the
department]. If both evaluators concur that the person has a diagnosed mental disorder so
that he or she is likely to engage in acts of sexual violence without appropriate treatment
and custody, the Director of [State Hospitals] shall forward a request for a petition for
commitment . . .’ to the designated counsel of the county in which the inmate was
convicted. (. . . § 6601, subd. (d).)
       “If the evaluators disagree about whether the person meets the criteria, ‘the
Director of [State Hospitals] shall arrange for further examination of the person by two
independent professionals . . . .’ (. . . § 6601, subd. (e).) ‘[A] petition to request
commitment . . . shall only be filed if both independent professionals . . . concur that the
person meets the criteria for commitment . . . .’ (§ 6601, subd. (f).) When that
requirement is met, ‘the Director of [State Hospitals] shall forward a request for a petition

                                               4
to be filed for commitment . . .’ to the designated counsel of the county. (Former § 6601,
subd. (h).)[3] If counsel concurs with the recommendation, ‘a petition for commitment
shall be filed in . . . superior court . . . .’ (§ 6601, subd. (i).) The court thereafter ‘shall
review the petition and shall determine whether there is probable cause to believe that the
individual . . . is likely to engage in sexually violent predatory criminal behavior upon his
or her release.’ (§ 6602, subd. (a).) The court must order a trial if there is probable
cause, and it must dismiss the petition if there is not. [Citation.]
       “The inmate is ‘entitled to a trial by jury, to the assistance of counsel, to the right
to retain experts or professional persons to perform an examination on his or her behalf,
and to have access to all relevant medical and psychological records and reports.’
(§ 6603, subd. (a).) There can be no civil commitment under the SVPA unless the trier of
fact determines beyond a reasonable doubt that the person is an SVP. (§ 6604.) A person
found to be an SVP ‘shall be committed for an indeterminate term to the custody of [the
department] for appropriate treatment and confinement in a secure facility . . . .’
[Citation.] Annual examinations are conducted to assess whether the person is still likely
to engage in sexually violent criminal behavior if discharged. (§ 6605, subd. (a).)” (State
Dept. of State Hospitals v. Superior Court (2015) 61 Cal.4th 339, 344-346, fns. omitted.)
                            The Standardized Assessment Protocol
       The department “has over the years published a clinical evaluator handbook and
standardized assessment protocol for its SVP evaluators.” (In re Ronje (2009) 179
Cal.App.4th 509, 515, disapproved on other grounds by Reilly v. Superior Court (2013)




3      Subdivision (h) of section 6601 was amended in 2016, effective January 1, 2017,
to require the director to forward the request for a petition to the county “no less than 20
calendar days prior to the scheduled release date of the person.” (Stats. 2016, ch 868,
§ 1.) That amendment did not apply here.

                                                 5
57 Cal.4th 641, 655.) Ronje specifically noted the existence of a “2004 assessment
protocol” used to evaluate the inmate in that case. (Ronje, at p. 516.)
       In August 2007, the department published a 68-page version of the handbook and
protocol (hereafter, the 2007 handbook and assessment protocol), which, according to our
Supreme Court, “gave a step-by-step process for evaluators to follow.” (Reilly v.
Superior Court, supra, 57 Cal.4th at pp. 648, 655, fn. 3; Rabuck v. Superior Court (2013)
221 Cal.App.4th 1334, 1338 (Rabuck).) Another appellate court later explained that the
2007 handbook and assessment protocol “provided detailed instructions on how to
conduct a sexually violent predator assessment and prepare an evaluation report.”
(Rabuck, at p. 1346.)
       “In 2008, the Office of Administrative Law [(OAL)] received a petition alleging
that 10 provisions in the [2007 handbook and assessment protocol ] had not been adopted
according to California’s Administrative Procedure Act (APA; Gov. Code, § 11340 et
seq.).” (Reilly v. Superior Court, supra, 57 Cal.4th at p. 648.) “In August 2008,
[OAL] . . . determined the [2007 handbook and assessment protocol ] . . . amounted to an
‘underground regulation’ because portions of the assessment protocol, though regulatory
in nature, had not been adopted pursuant to Government Code section 11340.5 . . . .”
(Rabuck, supra, 221 Cal.App.4th at p. 1341.)
       In Ronje, the Court of Appeal upheld OAL’s determination that the 2007
handbook and assessment protocol was “invalid as an underground regulation.” (In re
Ronje, supra, 179 Cal.App.4th at p. 513.) The appellate court explained that the 2007
handbook and assessment protocol had “the hallmarks of regulations subject to the APA”
because “the challenged portions of the assessment protocol applied generally either to all
evaluators or to all inmates referred by the [department] for treatment, or to both” and
because “the challenged portions of the assessment protocol were implementing or
making specific the SVP law and the procedures the [department] would use to
implement the law.” (Ronje, at pp. 516-517.) The court determined that because the

                                             6
2007 handbook and assessment protocol was invalid as an underground regulation,“[u]se
of the invalid assessment protocol . . . constitute[d] an error or irregularity in . . . SVPA
proceedings.” (Id. at p. 517.)
       In February 2009 -- after the OAL’s determination but before Ronje’s affirmance
of that determination -- the department replaced the 2007 handbook and assessment
protocol with a six-page “Standardized Assessment Protocol for Sexually Violent
Predator Evaluations” (hereafter, the 2009 assessment protocol), which was to serve “as
the new standardized assessment protocol for SVPA evaluations.” (Rabuck, supra, 221
Cal.App.4th at pp. 1338, 1341; Reilly v. Superior Court, supra, 57 Cal.4th at p. 655, fn.
3.) In the words of our Supreme Court, “[t]he 2009 [assessment] protocol essentially
gives the evaluator more discretion in how to conduct the evaluation [than the 2007
handbook and assessment protocol], but the evaluator is informed about the requirements
of the law, the issue that must be opined on, and the risk factors to consider; these [did
not] change[] from the 2007 [handbook and assessment] protocol.” (Reilly, at p. 655, fn.
3.)
       At the same time the department issued the 2009 assessment protocol, “the OAL
took emergency regulatory action to adopt part of [that protocol]. In September 2009, the
OAL made permanent the emergency regulatory action.” (Rabuck, supra, 221
Cal.App.4th at p. 1341.) Two regulations were adopted as part of that regulatory action:
sections 4000 and 4005 of title 9 of the California Code of Regulations (hereafter,
sections 4000 and 4005). Section 4000 provides that “[t]his chapter applies to evaluators
performing an assessment to determine whether a person is a sexually violent predator
pursuant to Welfare and Institutions Code § 6600 et seq.” The only other regulation in
the chapter is section 4005, which provides as follows: “The evaluator, according to his
or her professional judgment, shall apply tests or instruments along with other static and
dynamic risk factors when making the assessment. Such tests, instruments and risk
factors must have gained professional recognition or acceptance in the field of

                                               7
diagnosing, evaluating or treating sexual offenders and be appropriate to the particular
patient and applied on a case-by-case basis. The term ‘professional recognition or
acceptance’ as used in this section means that the test, instrument or risk factor has
undergone peer review by a conference, committee or journal of a professional
organization in the fields of psychology or psychiatry, including, but not limited to, the
American Psychological Association, the American Psychiatric Association, and the
Association for the Treatment of Sexual Abusers.”
       In Rabuck, the Court of Appeal considered whether the 2009 assessment protocol
was “invalid because it is not a standardized assessment protocol as that term is
understood in the scientific and psychological communities.” (Rabuck, supra, 221
Cal.App.4th at p. 1347.) In concluding the protocol was not invalid on that ground, the
appellate court described the protocol (at length) as follows:
       “In developing and issuing the 2009 [assessment protocol], the [department] was
implementing the requirements of section 6601(c). . . .
       “Section 6601(c) sets forth the requirements for a standardized assessment
protocol as follows: ‘The standardized assessment protocol shall require assessment of
diagnosable mental disorders, as well as various factors known to be associated with the
risk of reoffense among sex offenders. Risk factors to be considered shall include
criminal and psychosexual history, type, degree, and duration of sexual deviance, and
severity of mental disorder.’ Section 6601(c) imposes no specific requirements on a
standardized assessment protocol except that it must include an assessment of
diagnosable mental disorders and of ‘factors known to be associated with the risk of
reoffense among sex offenders.’
       “The 2009 [assessment protocol] properly implements section 6601(c). The 2009
[Assessment Protocol] . . . , at page 1, states in its introduction and purpose that ‘[i]n the
context of clinical evaluation, a protocol is a plan or framework that serves as a guide for



                                               8
evaluators in performing evaluations.’ Under our independent construction of section
6601(c), the [department]’s interpretation of the term ‘protocol’ is reasonable. [Citation.]
       “The 2009 [assessment protocol] provides a ‘plan or framework’ by which the
evaluator makes the ultimate determination whether the person being evaluated is a
sexually violent predator. [Citation.] The 2009 [assessment protocol] has six
sections preceded by an introduction and statement of purpose. Section I., entitled
‘Definitions,’ sets forth definitions of the terms ‘ “Sexually Violent Predator,” ’
‘ “Sexually violent offense,” ’ ‘ “Diagnosed mental disorder,” ’ and ‘Predatory.’
[Citation.] Section II., entitled ‘Referral Source,’ concerns evaluation referrals under
section 6601, subdivision (b). [Citation.] Section III., entitled ‘Evaluator Prerequisites,’
addresses who may perform evaluations and the procedure under section 6601,
subdivision (g) if the two initial evaluators disagree. [Citation.] Section IV., entitled
‘Pre-commitment Assessment Process,’ sets forth the process for conducting an
evaluation, the risk factors the evaluator must consider, and the tests or instruments the
evaluator should use in the evaluation. [Citation.] Section IV.F. discusses various court
rulings for the evaluator to consider. [Citation.] Section V., entitled ‘Assessment
Result,’ briefly explains the procedures if the two evaluators or the two assigned
independent evaluators agree the person who was evaluated meets the criteria for
commitment as a sexually violent predator. [Citation.] Section VI., entitled ‘Other
Considerations,’ discusses examination and cross-examination of evaluators at hearings
and trials. [Citation.]
       “Section IV.A. of the 2009 [assessment protocol] . . . , at page 3, describes the
information the evaluator must give the subject at the outset of the evaluation. Section
IV.B. lists the six risk-of-reoffense factors identified in section 6601(c) that the evaluator
must consider. [Citation.] Section IV.C. identifies precisely the question the evaluator
must answer: ‘Does the person being evaluated have a diagnosed mental disorder so that
he or she is likely to engage in acts of sexual violence without appropriate treatment and

                                              9
custody?’ [Citation.] [S]ection IV.D. then describes the tests or instruments the
evaluator may use to answer that question. [Citation.] Those tests, instruments, and risk
factors are the ones which the evaluator has chosen to use according to ‘his or her
professional judgment,’ have ‘gained professional recognition or acceptance in the field
of diagnosing, evaluating or treating sexual offenders,’ and are ‘appropriate to the
particular patient and applied on a case-by-case basis.’ [Citation.]
       “As required by section 6601(c), section IV.B. of the 2009 [assessment
protocol] . . . , at page 3, identifies the risk factors the evaluator must consider, and
section IV.D. instructs the evaluator to apply ‘tests or instruments along with other static
and dynamic risk factors,’ according to the evaluator’s professional judgment. Other
sections of the 2009 [assessment protocol] provide necessary definitions, evaluator
qualifications, and legal rulings.” (Rabuck, supra, 221 Cal.App.4th at pp. 1348-1349.)
       The Rabuck court went on to hold that -- unlike the 2007 handbook and
assessment protocol -- the 2009 assessment protocol was not invalid as an underground
regulation, notwithstanding the fact that only one provision in the 2009 protocol (Section
IV.D.) was adopted as a regulation (§ 4005, supra). (Rabuck, supra, 221 Cal.App.4th at
pp. 1350-1351.) As the court explained, “[t]he 2009 [assessment protocol], other than
section IV.D., did not require promulgation as a regulation by the OAL because ‘[a]
regulation that embodies the only legally tenable interpretation of a provision of law’ is
not subject to the APA. [Citations.] The OAL approved section IV.D. of the 2009
[assessment protocol] as an emergency regulation, and then made its emergency
regulatory action permanent. Thus, the 2009 [assessment protocol] is a valid regulation
adopted pursuant to the OAL in compliance with the APA.” (Rabuck, at p. 1351.)
                      The Departments’ Quality Assurance Processes
       For many years, the department has had a quality assurance process in place for
SVP evaluations. At the time relevant here, the quality assurance team was made up of
two evaluators. Together, the quality assurance team and the chief psychologist who

                                              10
supervised the department’s SVP program were tasked with insuring the clinical
soundness of SVP evaluation reports. The quality assurance team would perform spot
checks of reports for quality and would also sometimes do targeted reviews. The purpose
of the quality review process is to make sure the evaluator appropriately went through all
of the required steps in drafting the evaluation report according to the department’s
standardized assessment protocol and that the evaluator’s clinical reasoning was done in a
sound manner.
       At the time relevant here, once an evaluation report was drafted, the evaluator
would send it to a case manager, and the case manager would look it over for errors from
a nonclinical perspective. If it appeared there were any errors, the case manager would
forward the report to the quality assurance team and/or to the chief psychologist for
further review. If corrections needed to be made, the quality assurance team and/or the
chief psychologist would work with the evaluator. If the quality assurance team or chief
psychologist did not think a report was clinically sound, they would consult with the
evaluator, try to work through their concerns, and possibly request that the evaluator
write additional drafts of the report.
       The chief psychologist is ultimately responsible for the clinical quality of all
reports. To be deemed final, the report must be approved by the case manager, the chief
psychologist, the deputy director for forensic services, at least one of the department’s
attorneys, the department’s chief deputy director, and the director. In reviewing
evaluators’ reports, there are two primary concerns: whether the report is clinically
sound such that it is appropriate for review by the courts and whether it is timely so the
department can get positive recommendations to the county at least a week before the
deadline (i.e., the inmate’s scheduled release date). If errors found in a report are
sufficiently egregious or numerous that the report may not be completed to the
satisfaction of the department in time to arrange for evaluations by two independent
professionals in the event of a split of opinion between the original two evaluators, then

                                             11
the department may “pull the case and give it to someone who is able to perform it in that
time.” The chief psychologist makes the final determination in that regard.
          On February 19, 2016, the department finalized a written “Quality Assurance
Processes for Supervisory Review of Sexually Violent Predator (SVP) Clinical
Screenings and Evaluations.” According to that document, the procedures described in
the document “outline the steps for supervisory review of an individual SVP evaluator’s
work to improve consistency and completeness of evaluations from a clinical
perspective.” Even before the adoption of the written quality assurance document, the
department was basically following the same processes. There is no provision in the
quality assurance document, however, for the removal of an evaluator from a case and the
reassignment of that case to another evaluator based on the quality of the first evaluator’s
report.
          With this general background, we turn to the factual and procedural background of
this case.
                     FACTUAL AND PROCEDURAL BACKGROUND
          In August 1991, Snyder was convicted of four counts of annoying or molesting a
minor and was placed on five years of probation with one year in jail. While on
probation, Snyder molested his girlfriend’s two children. In December 1996, he pled to
multiple counts of committing a lewd or lascivious act on a minor and was sentenced to
24 years in prison.
          In May 2015, about seven months before he was scheduled to be released from
prison (on December 3, 2015), the Department of Corrections and Rehabilitation referred
Snyder to the Board of Parole Hearings pursuant to subdivision (b) of section 6601 upon
determining that Snyder was likely to be an SVP. The Board of Parole Hearings
conducted an independent screening of Snyder and also determined that he was likely to




                                              12
be an SVP.4 Accordingly, in July 2015, the Board of Parole Hearings referred Snyder to
the department for a full evaluation of whether he was an SVP.
       Pursuant to subdivision (d) of section 6601, the department designated two
psychologists to evaluate Snyder: Drs. Karlsson and Asgarian. Dr. Asgarian was
assigned to the case on October 7, 2015.5 According to the report that is part of the
record here, Dr. Karlsson completed his report on November 11, opining that Snyder met
all of the criteria for an SVP.
       It is not clear from the record when Dr. Asgarian first submitted her report to the
department, in which she opined that Snyder did not meet the criteria for an SVP because
she found there was not a serious and well-founded risk that Snyder would reoffend
sexually. The version of her report that appears in the record here states that it was
completed on November 13. There was testimony, however, that that was the date of her
last draft and that her report went through seven or eight revisions. At the same time,
there was testimony that Dr. Asgarian’s evaluation was “flagged” for the chief
psychologist, Dr. Brian Andres, in part because it was one to three weeks overdue.
       Whatever the exact timing may have been, when Dr. Asgarian produced the initial
draft of her report, a case manager flagged it and sent it to Dr. Andres, who is responsible
for supervision, management, and oversight of the department’s SVP program, for his
review. The case manager had noted some concerns beyond pure grammatical or benign
issues. Dr. Andres confirmed a large number of errors and forwarded the report to the



4      The department actually has a contract with the Department of Corrections and
Rehabilitation and the Board of Parole Hearings under which the department performs
the screenings that section 6601 requires the Department of Corrections and
Rehabilitation and the Board of Parole Hearings to perform.
5       There is no explanation in the record of why it took approximately three months
for the department to assign Snyder’s case out for evaluation after the department
received the referral from the Board of Parole Hearings.

                                             13
quality assurance team. The quality assurance team returned the report to him the same
day or the next, noting many additional errors. They worked with Dr. Asgarian on
correcting the errors, going through seven to eight revisions over the course of six
business days.
       Ultimately, on November 17, Dr. Andres made the decision to “undesignate”
Dr. Asgarian and revoke her report. At the time of that decision, there were only two
weeks left until Snyder was scheduled to be released (December 3); it was around
Thanksgiving time, and with only “seven or nine business days” left, Dr. Andres believed
“it was just too close based on the high level of errors and based on not wanting to do
seven or eight more revisions.” In place of Dr. Asgarian, the director designated a third
psychologist, Dr. Korpi, to serve as the second evaluator.
       Dr. Korpi completed his report on November 18, 2015, opining -- like
Dr. Karlsson -- that Snyder met all of the criteria for an SVP. Based on the two positive
evaluations of Drs. Karlsson and Korpi, the director requested that the Sacramento
County District Attorney file a petition for Snyder’s commitment under the SVPA. The
district attorney did so on November 30, 2015. Based on a review of the petition, on
December 2 the trial court found probable cause to believe Snyder was likely to engage
in sexually violent predatory behavior upon his release and on that basis ordered Snyder
detained in a secure facility until a probable cause hearing could be held.
       The probable cause hearing began on December 10. The district attorney entered
Dr. Karlsson’s and Dr. Korpi’s reports into evidence, and the hearing was continued at
the request of Snyder’s counsel to allow him to obtain records and subpoena the
evaluators. On December 21, the department produced documents to Snyder in response
to a subpoena; those documents included a report by Dr. Asgarian.
       The probable cause hearing resumed on February 5, 2016, at which time Snyder
moved to dismiss the SVPA petition based on the department’s failure to arrange for two
independent professionals to evaluate Snyder under subdivision (e) of section 6601 upon

                                             14
receiving Dr. Asgarian’s report concluding that Snyder was not an SVP. The matter was
continued again, and the district attorney sought an explanation from the department as to
why he had not been provided with Dr. Asgarian’s report.
          On February 18, Matthew Garber, the department’s deputy director of forensic
services, submitted a declaration explaining why Dr. Asgarian had been “undesignated”
as one of Snyder’s evaluators and why her report was not considered a final, certified
report.
          The day after Garber’s declaration, the department finalized its written quality
assurance processes.
          Snyder’s motion to dismiss the SVPA petition was heard on March 18, 2016.
Garber and Dr. Andres testified. The court took the matter under submission, and the
hearing was continued to April 7.
          On April 7, the trial court denied Snyder’s motion to dismiss the SVPA petition,
reasoning that the department’s “rejection of Dr. Asgarian’s report was appropriate . . . .
The type of errors identified give rise to a reasonable probability, sufficient to undermine
the outcome, that the errors affected the evaluator’s conclusion . . . .” Snyder’s counsel
stated his intention to seek a writ, and Snyder personally waived time for his probable
cause hearing for that purpose.
          Snyder first sought a writ of habeas corpus from the superior court, but in May
2016 that court denied the writ petition without prejudice to Snyder seeking an
appropriate writ from this court.
          On June 23, Snyder filed the present petition for writ of habeas corpus in this
court. We requested an informal response from the People, which they ultimately filed
on August 12. Thereafter, on September 22, we issued an order to show case. The
People filed their return on November 8, and Snyder filed his traverse on December 7.




                                               15
                                       DISCUSSION
       In his habeas petition, Snyder contends the department failed to comply with
section 6601 when the department “undesignated” Dr. Asgarian as one of the two original
evaluators based on “an as-yet-unwritten ‘quality assurance process’ ” and refused to
certify her report. According to Snyder, “[n]othing in section 6601 authorizes the
[department]’s ‘undesignation’ of an evaluator, or a ‘quality assurance process’ and
‘certification’ procedure that elevates [the department]’s chief psychologist’s veto over
the legislative mandate requiring an evaluator to exer[cise] her professional judgment.”
       In response to Snyder’s petition, the People contend “it was incumbent upon [the
department] to ensure that its experts . . . performed their evaluations in compliance with
the [standardized assessment] protocol. In a similar vein, they later contend that “in
enacting . . . section 6601, subdivision (c), the Legislature could not have intended that
[the department], faced with the knowledge that one of its evaluator’s reports did not
comport with the standardized assessment protocol and uncertain whether the evaluator
could complete an adequate report in a timely manner, would turn a blind eye and
proceed as if the report were both legally and factually sufficient.”
       We conclude Snyder has the better argument. First, to the extent Garber and/or
Dr. Andres could be understood to assert that the department’s quality assurance
processes are consistent with section 6601 because they are part of the standardized
assessment protocol mandated by the statute, that is not the case. The standardized
assessment protocol required by section 6601 cannot reasonably be deemed to include
whatever the department decides to do in the course of evaluating potential SVPs. As
explained in Rabuck, the standardized assessment protocol itself -- the most recent
version of which the department adopted in 2009 -- explains that “ ‘[i]n the context of
clinical evaluation, a protocol is a plan or framework that serves as a guide for evaluators
in performing evaluations.’ ” (Rabuck, supra, 221 Cal.App.4th at p. 1348.) Thus, the
2009 assessment protocol “provides a ‘plan or framework’ by which the evaluator makes

                                             16
the ultimate determination whether the person being evaluated is a sexually violent
predator.” (Ibid.) That is to say, the standardized assessment protocol is the framework
by which SVP evaluations are conducted.
       The department’s quality assurance processes, on the other hand, by their own
terms “outline the steps for supervisory review of an individual SVP evaluator’s work.”
(Italics added.) In other words, the quality assurance processes provide the framework by
which supervisors review the evaluations that evaluators have conducted. It may well be
that one of the main purposes of the quality assurance processes is to help ensure that
evaluations are conducted in accordance with the standardized assessment protocol, but
that does not make those quality assurance processes part of the protocol.
       That brings us back to the People’s arguments in opposition to Snyder’s petition.
Essentially, they take the position that the department’s right to establish quality
assurance processes is inherent in section 6601, because the Legislature must have
intended for the supervisors within the department to have the power to ensure that the
department’s evaluators comply with the standardized assessment protocol. And though
they do not say so explicitly, implicit in the People’s argument is the assertion that this
inherent supervisory power reasonably extends to the point of “undesignating” a
previously designated evaluator and revoking that evaluator’s report based on a
supervisorial determination that the evaluator’s evaluation was not conducted in
accordance with the standardized assessment protocol and/or that the evaluator’s report
does not meet minimum standards to which the department seeks to adhere.
       In response, we first observe there is no evidence that the supervisory powers
within the department were of the opinion that Dr. Asgarian’s evaluation was not
conducted in accordance with the standardized assessment protocol. Rather, it appears
from the testimony of Garber and Dr. Andres in connection with the motion to dismiss
that Dr. Andres was concerned that Dr. Asgarian’s report did not meet minimum
standards of quality, and there was no reasonable certainty that Dr. Asgarian could revise

                                             17
it to meet those minimum standards within the time available. Nevertheless, even if Dr.
Andres had been of the opinion that Dr. Asgarian’s evaluation of Snyder was not
conducted in accordance with the standardized assessment protocol, we find nothing in
section 6601, or any other part of the SVPA, that allows an evaluator’s supervisor to
exercise veto power over a designated evaluator’s report, resulting in the “undesignation”
of that evaluator, because the supervisor believes the evaluator did not conduct the
evaluation in accordance with the standardized assessment protocol or because the
supervisor deems the evaluator’s report to be of insufficient quality from a clinical
perspective.
       The Supreme Court’s decision in People v. Superior Court (Ghilotti) (2002) 27
Cal.4th 888 (Ghilotti) is instructive here. In Ghilotti, two psychologists designated by the
director to evaluate Ghilotti to determine whether he should be recommitted as an SVP
concluded that Ghilotti no longer met the statutory criteria for commitment. (Id. at
pp. 896-897.) The director disagreed with the evaluators’ recommendations and asked
the district attorney to file a commitment petition anyway. (Id. at pp. 893-894.)
       Concluding the director did not have the authority to request the filing of a petition
without regard to contrary recommendations of the designated evaluators, the superior
court dismissed the petition and ordered Ghilotti’s release. (Ghilotti, supra, 27 Cal.4th at
p. 894.) The Court of Appeal “summarily denied relief, making clear it agreed with the
superior court that the Director cannot simply overrule or disregard the designated
evaluators’ recommendations against commitment.” (Ibid.)
       On review in the Supreme Court, the People argued that under subdivision (h) of
section 6601, the director must request the filing of a petition “if, despite the evaluators’
contrary conclusions, the Director himself, upon reviewing the evidence, reaches a




                                              18
‘determin[ation]’ that the person is, or remains, an SVP.”6 (Ghilotti, supra, 27 Cal.4th at
p. 905.) The Supreme Court agreed with the Court of Appeal and the superior court that
“a petition seeking the commitment or recommitment of a person as a sexually violent
predator cannot be filed unless two mental health professionals, specifically designated
by the Director under statutory procedures to evaluate the person for this purpose, have
agreed, by correct application of the statutory standards, that the person ‘has a diagnosed
mental disorder so that he or she is likely to engage in acts of sexual violence without
appropriate treatment and custody.’ ” (Id. at p. 894.) As the court explained,
“[s]ubdivisions (b) through (g) of section 6601 set forth the procedures . . . by which the
Department must make the ‘determin[ation]’ to which subdivision (h) refers,” and those
procedures “includ[e] the concurrence of two mental health evaluators.” (Id. at pp. 905-
906.) “When subdivisions (c) through (h) of section 6601 are read together, they ascribe
the Director’s authority as follows: Before requesting a petition, the Director must
designate two mental health professionals to evaluate the person. If the two evaluators
agree that the person meets the criteria for commitment, the Director must request a
petition. If, however, these first two evaluators do not agree on that issue, the Director
must arrange a further examination by two independent professionals. If these
independent professionals also do not concur that the person meets the criteria for
commitment, the Director may not request the filing of a petition.” (Id. at pp. 906-907.)
       The People “suggest[ed that] the responsibility for a ‘full evaluation’ of the person
[citation], as provided in subdivisions (b) and (c) of section 6601, is not placed on the
individual evaluators described in subdivisions (d) through (f), but on the Department as




6       Subdivision (h)(1) of section 6601 provides in relevant part that “[i]f the State
Department of State Hospitals determines that the person is a sexually violent predator as
defined in this article, the Director of State Hospitals shall forward a request for a petition
to be filed for commitment under this article . . . .”

                                              19
a distinct entity, and the evaluators’ conclusions do not negate the Department’s
independent duty to ‘determine[],’ under subdivision (h), who is an appropriate candidate
for commitment or recommitment.” (Ghilotti, supra, 27 Cal.4th at pp. 907-908.) The
Supreme Court disagreed, writing that “the express language of subdivisions (e) and (f)
of section 6601 . . . specifies that if the two original evaluators fail to agree the person
should be committed or recommitted, the Director ‘shall arrange’ for additional
evaluations by ‘two independent professionals’ [citation], and a petition ‘shall only be
filed if both independent professionals’ agree [citation]. Indeed, subdivision (h) of
section 6601 itself makes clear that the ‘determin[ation]’ described in subdivision (h)
flows from the evaluation process.” (Id. at p. 908.) Later, the Supreme Court reiterated,
“[i]nsofar as the evaluators’ recommendations represent the application of their
professional expertise and judgment within statutory requirements, those
recommendations conclusively determine whether an SVPA petition may be filed.” (Id.
at p. 909.)
       As explained in Ghilotti, the SVPA specifically entrusts the task of evaluating a
potential SVP to determine whether the statutory criteria are satisfied to the evaluators
the director designates for that purpose. The SVPA does not entrust that task to the
director, or to the department as a whole, or to the chief psychologist who supervises the
evaluators. While a quality assurance process that provides input to individual evaluators
on improving their evaluations is certainly not inconsistent with the governing statute, a
quality assurance process that allows someone other than the designated evaluator to
determine when the evaluator’s report is to be deemed complete, and thus to substitute
his or her professional judgment for the professional judgment of the evaluator, does not
comply with section 6601, particularly as that statute was explained by our Supreme
Court in Ghilotti.
       The fact that here Dr. Andres did not “undesignate” Dr. Asgarian and revoke her
report because he disagreed with her substantive conclusion as to whether Snyder

                                              20
qualified as an SVP does distinguish this case from Ghilotti, but not in any material way.
The salient connection between this case and Ghilotti is that in both cases, someone other
than the designated evaluator or evaluators tried to assume a role in the process that
section 6601 does not contemplate or allow. Just as there is nothing in section 6601 that
permits the director to substitute his or her professional expertise and judgment for that of
the designated evaluators in determining whether a person qualifies as an SVP -- which is
what happened in Ghilotti -- there is nothing in section 6601 that permits the supervisor
of a designated evaluator to substitute his or her professional expertise and judgment for
that of the designated evaluator in determining whether the evaluator’s evaluation is
complete -- which is what happened here.
       That is not to say that a designated evaluator’s evaluations cannot be subjected to
review and comment by the evaluator’s supervisor, as well as other personnel within the
department, particularly with the goal of improving the quality of those evaluations. In
the end, however, section 6601 entrusts the completion of the evaluation to the
designated evaluator and no one else. If the evaluator’s supervisor, or anyone else within
the department, believes the evaluator did not conduct the evaluation pursuant to the
standardized assessment protocol or the evaluator’s report is of unacceptable quality, and
(as here) the conclusion in that report creates a split of opinion about whether the person
who is the subject of the evaluation is an SVP, the recourse available to the department is
to follow the dictates of subdivision (e) of section 6601 and “arrange for further
examination of the person by two independent professionals.” The department is not
entitled to “undesignate” the evaluator and revoke her report as though she was never
designated in the first place and as though her report never existed.




                                             21
       It follows from the foregoing that by “undesignating” Dr. Asgarian, revoking her
report, and designating a third evaluator in her place, the department failed to comply
with section 6601, just as Snyder claims. The remaining issue is the relief to which
Snyder is entitled because of the department’s failure. Snyder contends the SVPA
petition “must be dismissed” and he “must be paroled forthwith.” We disagree.
       “ ‘Inherent in the power to issue the writ of habeas corpus is the power to fashion
a remedy . . .’ consistent with what ‘ “the justice of the case may require.” ’ ” (In re Kirk
(1999) 74 Cal.App.4th 1066, 1077.) Here, as in Kirk, in light of the purposes of the
SVPA,7 “the appropriate remedy in this case is not release from custody” (ibid.), but to
instruct the trial court to adjourn the pending probable cause hearing and to remand the
matter to the department with instructions to follow the dictates of subdivision (e) of
section 6601 and arrange for further examination of Snyder by two independent
professionals, and to proceed as section 6601 requires thereafter. So that is what we will
do.8
                                      DISPOSITION
       The superior court is directed to adjourn the pending probable cause hearing in
Sacramento County Superior Court case No. 96F07656/15SVP002 and to remand the
matter to the California Department of State Hospitals with instructions to follow the
dictates of subdivision (e) of section 6601 and arrange for further examination of



7      As we have previously noted, the SVPA’s purposes are “ ‘ “to protect the public
from dangerous felony offenders with mental disorders and to provide mental health
treatment for their disorders.” ’ ” (State Dept. of State Hospitals v. Superior Court,
supra, 61 Cal.4th at p. 344.)
8     As the documents are immaterial to our resolution of the present petition, we deny
Snyder’s request for us to “take judicial notice of the briefs and exhibits filed and lodged
in People v. Snyder (Sacramento Superior Court No. 96F07656) and People v. Robinson
(Sacramento Superior Court No. 07F02969).”

                                             22
petitioner Douglas Snyder by two independent professionals and to proceed as
section 6601 requires thereafter.



                                               /s/
                                               Robie, Acting P. J.

We concur:



/s/
Mauro, J.



/s/
Renner, J.




                                          23